Exhibit 10.8

 

LOGO [g17126g17126_ex108x1x1.jpg]

 

75 Fifth Street, NW Suite 313 Atlanta, GA 30308

  

Phone: 404.526.6200

  

Fax: 404.526.6218

   www.corautus.com

 

June 29, 2004

 

Ms. Nina Vincent Sewell

824 Briarcliff Road

Atlanta, Georgia 30306

 

Dear Nina:

 

This letter is to amend that certain letter agreement between you and Corautus
Genetics, Inc. (“Corautus”) dated August 26, 2003 (the “Letter Agreement”).
Based on your desire to reduce your hours and your working relationship with
Corautus to pursue an academic opportunity in medical journalism as you
expressed to me in our conversation on June 4, 2004, the Letter Agreement is
hereby amended as follows, effective as of July 1, 2004:

 

Salary. Your annual salary will be $100,000 (pro rated for partial years), which
will be paid semi-monthly in accordance with the Company’s normal payroll
procedures.

 

Bonus. You hereby immediately relinquish any and all rights and/or claims that
you may have regarding receipt of any cash bonus under the Bonus portion of your
Letter Agreement or otherwise. The Bonus paragraph of the Letter Agreement is
hereby deleted in its entirety.

 

Stock Options. You hereby agree to immediately relinquish and surrender for
cancellation Nonqualified Stock Option No. 2002-49, which was granted to you on
October 13, 2003, for 50,000 shares of Corautus’s common stock, and acknowledge
that no portion of that option is now or will become exercisable by you in the
future.

 

Full-Time Employee. The Full-Time Employee paragraph of the Letter Agreement is
hereby deleted in its entirety and the following paragraph is substituted
therefor:

 

“Full-Time/Part-Time Employee. As an employee, you agree to devote your full
business time, attention, skill and effort exclusively to the performance of the
duties (within the scope of work described in the Letter Agreement) that the
Company may assign you from time to time through and including June 30, 2004.
Effective as of July 1, 2004, you agree to devote at least twenty (20) hours per
week to the performance of the duties that the Company may assign you. You agree
not to work for any direct competitive enterprise during your employment with
the Company,

 



--------------------------------------------------------------------------------

including after hours, on weekends, or during vacation time, even if only
organizational assistance or limited consultation is involved.”

 

Limitation of Amendment. Unless specifically amended by this letter, all terms
and conditions of the Letter Agreement shall remain in full force and effect.

 

Effective Period. The provisions of this Amendment to your Letter Agreement
shall become effective as of July 1, 2004 and shall remain effective through and
including July 31, 2004. On or before July 31, 2004, you and I agree that we
will determine further amendments that may be necessary to the Letter Agreement
and this Amendment for future services provided by you to Corautus.

 

Acceptance. To indicate your acceptance of this Amendment to your Letter
Agreement, please sign and date this letter in the space provided below and
return an executed original to me. A duplicate original is enclosed for your
records.

 

We look forward to your reply.

 

Sincerely,

/s/ Richard E. Otto

Richard E. Otto, President and CEO

 

Agreed to and accepted: /s/ Nina Vincent Sewell Nina Vincent Sewell

 

Date: June 29, 2004

 

Enclosure: Duplicate Amendment Letter

 